April 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       ROBERTO HINOJOSA, Appellant

NO. 14-11-00989-CV                          V.

                       BRITTANY HINOJOSA, Appellee
                     ________________________________

       This cause, an appeal from the “FINAL ORDER IN SUIT AFFECTING
THE PARENT-CHILD RELATIONSHIP,” signed August 30, 2011, was heard on
the transcript of the record. We have inspected the record and find no error in the
order. We order the order of the court below AFFIRMED.


       We order appellant, Roberto Hinojosa, to pay all costs in this appeal. We
further order the decision certified below for observance.